Citation Nr: 0017322	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for bipolar disorder.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1982 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for bipolar disorder.

The record discloses that the veteran did not appear for his 
previously scheduled hearing in January 1999 before a Member 
of the Board.  The veteran did indicate in a communication 
dated January "1998" that he would be unable to attend the 
hearing due to the fact that he had moved out of the area.  
He stated that he would like his hearing rescheduled for the 
area where he had moved, but he also indicated that he wished 
to have his claims folder forwarded to the Board for a 
determination.  The RO made attempts to locate the veteran in 
his new area, but to no avail.  In VA Form 119 dated February 
15, 2000, the RO stated that no listing of the veteran had 
been found at his former location or the city where he stated 
he had moved.  Thus, under these circumstances, the Board has 
interpreted that the veteran withdrew his hearing request as 
noted in the January "1998" statement.  38 C.F.R. 
§ 20.702(e) (1999).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in an RO rating decision dated in November 1994.  

2.  Evidence submitted in support of the veteran's 
application to reopen a claim of service connection for his 
bipolar disorder since the November 1994 RO decision is not 
cumulative or redundant and must be considered to fairly 
decide the merits of his claim.

3.  The claim for service connection for bipolar disorder is 
plausible.

4.  The veteran's bipolar disorder was incurred during his 
period of service.  



CONCLUSIONS OF LAW

1.  The November 1994 RO decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1103 
(1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for bipolar 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for bipolar disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  Resolving the benefit of the doubt in the veteran's 
favor, his bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1101 1110, 1111, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether this veteran has 
submitted new and material evidence to reopen his claim of 
service connection for bipolar disorder.  
If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for bipolar disorder was denied by the RO 
in a rating action dated in November 1994.  At that time, the 
RO considered service medical records, which were silent for 
any pertinent complaints, notations, or clinical findings.  
Further, the RO considered a July 1991 report of 
hospitalization at Cedars Sinai Hospital Psychiatric unit in 
which the veteran reported a history of manic symptoms since 
the age of 19.  Also noted is the onset of bipolar disorder 
in 1987.  The RO also reviewed the VA hospital report dated 
in August 1994 for treatment of bipolar affective disorder, 
manic, with psychotic features.  Noted in a recitation of the 
veteran's past medical history is the onset of mental health 
illness since the age of 18.  

Since the last and final determination in November 1994, the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Significantly, the veteran submitted 
1986 VA outpatient records indicative of treatment for 
anxiety and manic, bipolar disorder.  In a VA medical 
certificate dated in March 1986, the veteran was diagnosed 
with bipolar disorder, resolving manic episode.  Also of 
record is an October 1986 VA assessment plan that reveals a 
diagnosis of bipolar disorder.  The veteran also provided a 
VA social survey dated in March 1996 and a PTSD examination 
report dated in April 1996, in which a history consistent 
with bipolar disorder is noted.  

Therefore, in light of the above, the Board has determined 
that the medical evidence of record is new to the record in 
that those documents were not associated with the claims 
folder at the time of the RO's last and final decision in 
November 1994.  Additionally, the evidence is considered 
material within the meaning of 38 C.F.R. § 3.156(a) in the 
sense that it bears directly on the current matter and 
contributes to a more complete picture of the veteran's 
psychiatric disorder.  Thus, in this regard, the veteran has 
submitted new and material evidence in support of his service 
connection claim.  38 C.F.R. § 3.156(a).

Upon presentation of a well-grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
psychiatric disorders if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a veteran is 
entitled to service connection for a disease that was present 
in service unless the disease was noted in an examination 
report at the time of entrance into service, or unless clear 
and unmistakable evidence shows that the veteran contracted 
the disease prior to service and that the disease was not 
aggravated by service. Harris v. West, No. 99-7057 (Fed. Cir. 
Feb. 17, 2000)

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology, not 
continuity of treatment is required.  Wilson v. Derwinski, 2 
Vet. App. 16 (1991).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the benefit of 
doubt when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for VA benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, he or she prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well-
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  
Evidentiary assertions associated with application for 
compensation ordinarily must be accepted as true for 
determining whether the claim is well-grounded, unless the 
assertions are inherently incredible or fall beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  However, lay statements, 
including the veteran's own statements and testimony alone, 
albeit sincere, cannot form the sole basis of a well-grounded 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Grottveit, 5 Vet. App. 92.
  
In this case, the veteran's claim for entitlement to service 
connection for bipolar disorder is well grounded.  
Essentially, the veteran has presented a meritorious claim; 
that is, one, which is plausible and can stand on its own.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
viewing the evidence as a whole, the Board has determined 
that the veteran prevails in his service connection claim 
under these particular factual circumstances.  Essentially, 
the evidence is in relative equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49.  The veteran has submitted medical 
evidence that his bipolar disorder is presumptively related 
to his period of service; treatment for bipolar disorder to a 
compensable degree occurred within one year of his separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The record reveals that the veteran was separated from 
service in December 1985.  Although his service medical 
records do not reflect evidence of a psychiatric disorder 
while in service, in view of the clinical evidence of record 
that demonstrates treatment for symptomatology of bipolar 
disorder commencing in 1986 shortly after his separation from 
service, the frequency of ensuing medical care received after 
separation from service for symptoms of psychiatric and manic 
behavior, in tandem with the recent medical evidence showing 
continuing psychiatric treatment, the Board is of the opinion 
that the evidence overall supports service connection for 
bipolar disorder.  

Specifically, as noted above, 1986 VA records reflect a 
diagnosis of bipolar disorder.  Moreover, clinical data 
thereafter substantiate ongoing treatment for the veteran's 
bipolar disorder.  The Board does recognize in various 
recitations of the veteran's past medical history contained 
in outpatient and hospital reports that his mental health 
problems date to age 19, before his entrance into service.  
However, there are no pertinent service medical records that 
reveal a psychiatric disorder prior to entry into service. 
Service medical records, to include the reports of 
examinations conducted for entrance and separation, are 
entirely negative for references to psychiatric problems. 
Post-service data recorded for clinical purposes unsupported 
by medical evidence concerning the nature and severity of any 
preservice psychiatric condition is insufficient to rebut the 
presumption of soundness at service entrance. Accordingly, it 
is presumed that the veteran was in sound mental condition 
when he entered military service. 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304; Harris.

Thus, in light of the above, and resolving the benefit of the 
doubt in favor of the veteran, the Board concludes that a 
bipolar disorder was incurred during his period of active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.102.


ORDER


Service connection for a bipolar disorder is granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

